Citation Nr: 0945662	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  09-12 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hyperuricemia, to 
include as due to herbicide exposure in service.

2.  Entitlement to service connection for status post left 
deep vein thrombosis, to include as due to herbicide exposure 
in service.

3.  Entitlement to service connection for type II diabetes 
mellitus, to include as due to herbicide exposure in service.

4.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to the claimed type II 
diabetes mellitus.  

5.  Entitlement to service connection for anxiety disorder, 
to include as secondary to the claimed erectile dysfunction. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  The Veteran appeared for a 
Board video conference hearing in September 2009.

The issues of entitlement to service connection for type II 
diabetes mellitus, erectile dysfunction, and anxiety disorder 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's claimed hyperuricemia, a disease for which 
VA has not found an etiological link with herbicide exposure, 
was not first manifest in service or for many years 
thereafter.  

2.  The Veteran's claimed status post left deep vein 
thrombosis, a disease for which VA has not found an 
etiological link with herbicide exposure, was not first 
manifest in service or for many years thereafter.  


CONCLUSIONS OF LAW

1.  Hyperuricemia was not incurred in or aggravated by 
service, nor may it be presumed to have been, to include as 
due to herbicide exposure.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).

2.  Status post left deep vein thrombosis was not incurred in 
or aggravated by service, nor may it be presumed to have 
been, to include as due to herbicide exposure.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including cardiovascular 
diseases, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era (beginning on January 9, 1962 and 
ending on May 7, 1975) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  The list of herbicide-related diseases, 
however, does not include hyperuricemia or deep venous 
thrombosis.  38 C.F.R. § 3.307(a)(6)(iii) is therefore 
inapplicable in regard to these two claims, and the 
evidentiary development described below with regard to the 
type II diabetes mellitus case similarly will not affect 
these claims.  That having been noted, the Board will address 
the Veteran's claims on a direct service connection basis.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The claims file reflects that the Veteran was first treated 
for hyperuricemia in May 2004 and for deep venous thrombosis 
in June 2004.  There is no indication from these records or 
any of the subsequent medical documentation of record that 
these disorders were manifest in service or within one year 
thereafter, or are otherwise etiologically related to 
service.  


In conjunction with this appeal, the Veteran submitted a 
September 2009 statement from his wife (from whom he is 
separated), who is a registered nurse.  She discussed his 
"changes in mood and his decline in health" but did not in 
any part of the statement suggest a causal link between the 
disorders at issue and service.  This statement is 
accordingly not relevant to the question of an etiological 
relationship between the claimed disabilities and service.

To date, the RO has not afforded the Veteran a comprehensive 
VA examination, with a report containing an opinion as to the 
etiology of his claimed disorders.  Such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms 
may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  In this case, however, there is no 
evidence linking the Veteran's claimed disabilities to 
service and no reasonable possibility that a VA examination 
would result in findings favorable to the Veteran.  
Accordingly, the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

Currently, the only evidence of record supporting the 
Veteran's claims is his own lay opinion, as indicated in his 
September 2009 video conference hearing testimony.  The 
Veteran's assertions, however, have focused on the claimed 
link between the disorders in question and herbicide exposure 
in service.  He has not alleged continuity of symptomatology 
since service for either disorder.  Rather, he indicated that 
he was first treated for these disorders "probably in the 
mid 90's."  As to his belief that the disorders are 
etiologically related to service, the Board must observe that 
the Veteran has not been shown to possess the requisite 
medical training, expertise, or credentials needed to render 
a diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1998); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
Veteran's claims for service connection for hyperuricemia and 
status post left deep vein thrombosis, both claimed as due to 
herbicide exposure in service, and these claims must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in December 2007.  In 
this same letter, the Veteran was notified that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The Veteran's reported 
VA and private treatment records have been obtained, and 
there is no indication of additional treatment for which 
records have not been obtained.  For reasons described in 
detail above, the Board has determined that a VA examination 
is not "necessary" in this case.

The Board is aware that further development is needed, in 
regard to the type II diabetes claim, to ascertain whether 
the Veteran was exposed to herbicides during service.  
However, as indicated above, the diseases addressed in this 
portion of the decision are not included in the list of 
disorders from 38 C.F.R. § 3.309(e) for which VA has found an 
etiological link with herbicide exposure, and the Veteran has 
not otherwise presented competent medical evidence suggesting 
such a link.  As such, the development requested in 
conjunction with the type II diabetes claim would not affect 
the other two claims, and the adjudication of those two 
claims accordingly need not be deferred pending the requested 
development on remand.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for hyperuricemia, to 
include as due to herbicide exposure in service, is denied.

Entitlement to service connection for status post left deep 
vein thrombosis, to include as due to herbicide exposure in 
service, is denied.


REMAND

Unlike hyperuricemia and deep vein thrombosis, type II 
diabetes mellitus is listed in 38 C.F.R. § 3.309(e) as one of 
the diseases shown to be etiologically related to herbicide 
exposure.  With regard to the claim for service connection 
for type II diabetes mellitus, however, the Board finds that 
the RO's attempts to corroborate claimed Agent Orange 
exposure have been insufficient.  

In the present case, the Veteran has alleged Agent Orange 
exposure while serving at the Korat Royal Thai Air Force 
Base, and his service records confirm serving in Thailand 
from November 1968 to October 1969.  In VA Fast Letter 09-20 
(May 6, 2009), the Veterans Benefits Administration (VBA) set 
forth procedures for addressing claims from veterans who 
served in Thailand during the Vietnam era and referred to 
M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, 
Block n, which also contains procedures for verifying 
herbicide exposure.  The Board notes that M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, Topic 10, Block p contains 
the specific procedures for verifying exposure to herbicides 
in Thailand.

The Board has reviewed the claims file and notes that the RO 
has taken steps to corroborate that the Veteran did not serve 
in Vietnam, but, to date, the RO has apparently not taken the 
corroboration actions indicated in VA Fast Letter 09-20 or 
M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, 
Block p.  Such actions are needed prior to an adjudication of 
the Veteran's claim for service connection for type II 
diabetes mellitus.

The determination of the type II diabetes mellitus claim 
could significantly impact the claims for service connection 
for erectile dysfunction and anxiety disorder.  The Veteran 
has asserted both that the erectile dysfunction resulted from 
the type II diabetes mellitus and that the anxiety disorder 
was caused by the claimed erectile dysfunction.  See 
38 C.F.R. § 3.310 (2009).  These claims accordingly are 
inextricably intertwined and must be adjudicated together.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should again be contacted 
to provide complete information about his 
periods of claimed exposure to Agent 
Orange in service, the dates of those 
periods, and the locations.  All responses 
received from the Veteran must be added to 
the claims file.

2.  Based on the information of record, 
corroboration efforts pursuant to VA Fast 
Letter 09-20 and M21-1MR, Part IV, Subpart 
ii, Chapter 2, Section C, Topic 10, should 
be taken as to the claimed Agent Orange 
exposure in Thailand.  All documentation 
of such efforts should be added to the 
claims file.  

3.  Then, the Veteran's claims for service 
connection for type II diabetes mellitus, 
to include as due to herbicide exposure in 
service; erectile dysfunction, to include 
as secondary to the claimed type II 
diabetes mellitus; and anxiety disorder, 
to include as secondary to the claimed 
erectile dysfunction, should be 
readjudicated, based upon all evidence of 
record.  If the determination of any of 
these claims remains unfavorable, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


